—Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 15, 1996, which ruled that Faculty Tutoring Service, Inc. was liable for additional unemployment insurance contributions on remuneration paid to individuals working as tutors.
Faculty Tutoring Service, Inc. is engaged in the business of providing tutors for children in the custody of foster care agencies. Faculty solicits resumes from teachers available for tutoring and assigns them to individual students. Each assigned tutor fills out a form provided by Faculty, reporting the number of sessions and the progress of each student, and is paid on a monthly basis by Faculty regardless of whether it has received payment from its customers. The Unemployment Insurance Appeal Board ruled that the tutors were Faculty’s employees. We affirm. This Court has held that a business that solicits the specialized services of individuals whom it then pays for providing such services to its clients “exercises sufficient control to create an employment relationship” (Matter of Stat Servs. [Hartnett], 148 AD2d 903, 904). In such situations, the general employer, not its customer, is the entity liable for unemployment insurance contributions (see, Matter of Goldberg [Coronet Studio—Hudacs], 187 AD2d 823, lv denied 81 NY2d 708; Matter of Educaid, Inc. [Hartnett], 176 AD2d 420, lv denied 79 NY2d 751).
Mercure, J. P., Crew III, Casey, Yesawich Jr. and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.